Exhibit 10.1
 
 
 
CONSULTING AGREEMENT

 
 
 





 
    THIS AGREEMENT is made this day of 19th day of July, 2012, by and between
Vanity Events Holdings, Inc. (together, the “Company”) and Sadore Consulting
Group, LLC.
        
    WHEREAS, the Company desires to procure services from Sadore Consulting
Group, LLC. the professional services described in Exhibit A (the “Services”).
 
    WHEREAS,  Sadore Consulting Group, LLC can and desires to provide the
Services to the Company; and
 
    NOW, THEREFORE, for good and valuable consideration, including the mutual
promises and agreements contained in this Agreement, the receipt and sufficiency
of which is acknowledged, the parties agree as
follows:                                                                                                         
   
 
            1.
Term and Renewal.

       
    This Agreement shall commence on the date hereof and shall continue for 30
days.
        
 2. 
Compensation

        
    The Company agrees to pay to Sadore Consulting Group, LLC fees in an amount
of fifteen thousand dollars ($15,000) within three business days from the
effective date of this agreement.  In addition, the company agrees to issue
250,000 shares of common stock of Vanity Events Holdings, Inc
 
 3.
Severability.

        
    Unless otherwise provided herein, if any of the terms of this Agreement is
determined invalid or unenforceable, in whole or part, for any reason, that
portion is severable from the rest of the Agreement. No other part of this
Agreement will be invalid due to the invalidity of one term and the rest of the
Agreement shall remain fully enforceable.
 
            4. 
Governing Law.

        
    This Agreement is made and entered into in the State of New York and shall
be governed and construed in accordance with New York law, without regard to its
conflict of laws principles.
        
            
             5. 
Nonwaiver.

        
            The waiver by a party of a breach of any provision of this Agreement
shall not operate to waive any subsequent breach or as a waiver of any other
provision of this Agreement.
        
            6.
Modification.

        
    Any modification of this Agreement shall be ineffective and unenforceable
unless it is in writing and signed by all Parties.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
            7. 
Assignment.

        
            Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other.
        
    The parties are in agreement of the above contract and have caused it to be
in effect by their signatures below.
 

 
Vanity Events Holdings, Inc
         
 
 
/s/Lloyd Lapidus      
By:  Lloyd Lapidus
                 

 

 
SADORE CONSULTING GROUP, LLC
         
 
 
/s/Adam Sohn      
By:  Adam Sohn
                 

        
        

 
 
2

--------------------------------------------------------------------------------

 
 
 
 
Exhibit A


Services


--Synthesize all existing materials provided by executive management of Vanity
Events Holding, Inc. into a single corporate presentation that best underscores
the company's vision, growth strategy, and ability to execute; presentation will
be delivered to the company no later than August 15th and will be ideally suited
for investors but able to be adapted for other business development efforts
 
--Based upon the narrative developed in the corporate presentation (described
above), develop and deliver to the company no later than August 25, 2012 a
communication strategy which will be used to develop visibility for
Vanity Events Holding, Inc. with key stakeholders
 
--Provide media training for up to two senior executives of Vanity Events
Holding, Inc.


--Support outreach efforts as appropriate for both business and
consumer-oriented media.

 
 
 
 
 
 
 
3